

113 S1526 IS: Audit Integrity and Job Protection Act
U.S. Senate
2013-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1526IN THE SENATE OF THE UNITED STATESSeptember 19, 2013Mr. Toomey (for himself and Mr. Manchin) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Sarbanes-Oxley Act of 2002 to
		  prohibit the Public Company Accounting Oversight Board from requiring public
		  companies to use specific auditors or require the use of different auditors on
		  a rotating basis.1.Short titleThis Act may be cited as the
			 Audit Integrity and Job Protection
			 Act.2.Limitation on
			 authority relating to auditorsSection 103 of the Sarbanes-Oxley Act of
			 2002 (15 U.S.C.
			 7213) is amended by adding at the end the following:(e)Limitation on
				authorityThe Board shall
				have no authority under this title to require that audits conducted for a
				particular issuer in accordance with the standards set forth under this section
				be conducted by specific registered public accounting firms, or that such
				audits be conducted for an issuer by different registered public accounting
				firms on a rotating
				basis..3.Study of
			 mandatory rotation of registered public accounting firms(a)Study and Review
			 RequiredThe Comptroller
			 General of the United States shall update its November 2003 report entitled
			 Study on the Potential Effects of Mandatory Audit Firm Rotation,
			 and review the potential effects, including the costs and benefits, of
			 requiring the mandatory rotation of registered public accounting firms. In
			 addition, the update shall include a study of—(1)whether mandatory
			 rotation of registered public accounting firms would mitigate against potential
			 conflicts of interest between registered public accounting firms and
			 issuers;(2)whether mandatory
			 rotation of registered public accounting firms would impair audit quality due
			 to the loss of industry or company-specific knowledge gained by a registered
			 public accounting firm through years of experience auditing the issuer;
			 and(3)what affect the
			 Sarbanes-Oxley Act of 2002 has had on registered public accounting firms’
			 independence and whether additional independence reforms are needed.(b)Report
			 RequiredNot later than 1 year after the date of enactment of
			 this Act, the Comptroller General shall submit a report to the Committee on
			 Banking, Housing, and Urban Affairs of the Senate and the Committee on
			 Financial Services of the House of Representatives on the results of the study
			 and review required by this section.(c)DefinitionFor
			 purposes of this section, the term mandatory rotation refers to
			 the imposition of a limit on the period of years in which a particular
			 registered public accounting firm may be the auditor of record for a particular
			 issuer.